DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 07/01/2021. Claims 1-2, 4-7, 9-21 are pending.

Response to Arguments
2. 	Applicants arguments filed in the 07/01/2021 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all the needs at this time. 

Claim Objections
3.	Claims 9 and 10 are objected to because of the following informalities:  Claim 9 and 10 depend from claim 8 which is presently canceled.  Appropriate correction is required.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556).
	Regarding claim 1, Wilhelm teaches an apparatus comprising: circuitry configured to determine that perspective mediated content is available within content provided to a rendering device; and circuitry configured to add a notification to the content indicative that perspective mediated content is available (see ¶ 0021-0023. A notification signal is inserted with the audio content to notify the user that a message is present. The message content can be played immediately or after current audio stream has finished. Thus, the system determines a mediated content is available and notifies user of mediate content.).
	Wilhelm does not disclose wherein the perspective mediated content comprises content which has been captured via a plurality of spatially distributed devices within a three dimensional space to enable different audio scenes and visual scenes to be rendered via the rendering device, wherein the audio scenes and visual scenes that are rendered are dependent upon a position of a user of the rendering device; wherein the notification comprises a change in spatialisation of the perspective meditated content, wherein the change in spatialisation itself provides an indication. 
	Adsumilli teaches wherein the perspective mediated content comprises content which has been captured via a plurality of spatially distributed devices within a three dimensional space to enable different audio scenes and visual scenes to be rendered via the rendering device, wherein the audio scenes and visual scenes that are rendered are dependent upon a position of a user of the rendering device (fig. 1A-4, ¶ 0020-0022, 0024, 0036-0039, 0054, 0082, 0084. The content in a 3D space is recorded by multiple recording devices (microphones). The content is rendered in correlation with the visual content to the user device display. The user can select a position in space in which the audio will be rendered with a visual scene selected.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm to incorporate content that is recorded and obtained by microphones and cameras in spatial positions in a 3D space. The modification provides the user with spatial audio and visual content to be presented to a user device. 
	Nakao teaches wherein the notification comprises a change in spatialisation of the perspective meditated content, wherein the change in spatialisation itself provides an indication (see fig. 2-5, ¶ 0034, 0037-0047, 0051-0054. The system provide directional sound (spatial changes) when content is being inserted into the main audio signal. The main audio signal having a directional location is provided to the user. Upon an audio signal (the inserted content) being presented, the system will provide a change of location of the inserted audio signal. The inserted audio will be the notification indication to the user at a different location than the original signal being played back. Therefore playing injected audio notification to the user, will provide the audio notification at a different location for the source of the notification audio signal. The main audio signal is at different location than the notification signal being presented.  Change of locations for notification and main audio signal are arranged for the user.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm and Adsumilli to incorporate spatial audio for a notification alert at a different location to user than the main audio signal. The modification provides the user with spatial changes for the notification and the main audio signal when the notification is presented at the time the audio signal is playing.
	The combination of Wilhelm, Adsumilli to Nakao provide spatial audio and visual content to a user device. Nakao further provides spatial notification to a user which the audio content is located. Therefore the present invention presents the concept of having mediated audio content being inserted within an audio content. Further provide a notification that the mediated content is available for playback. 


Regarding claim 15, Wilhelm teaches a method comprising: determining that perspective mediated content is available within content provided to a rendering device; and adding a notification to the content indicative that perspective mediated content is available (see ¶ 0021-0023. A notification signal is inserted with the audio content to notify the user that a message is present. The message content can be played immediately or after current audio stream has finished. Thus, the system determines a mediated content is available and notifies user of mediate content.).
	Wilhelm does not disclose wherein the perspective mediated content comprises content which has been captured via a plurality of spatially distributed devices within a three dimensional space to enable different audio scenes and visual scenes to be rendered via the rendering device, wherein the audio scenes and visual scenes that are rendered are dependent upon a position of a user of the rendering device; wherein the notification comprises a change in spatialisation of the perspective meditated content, wherein the change in spatialisation itself provides an indication. 
Adsumilli teaches wherein the perspective mediated content comprises content which has been captured via a plurality of spatially distributed devices within a three dimensional space to enable different audio scenes and visual scenes to be rendered via the rendering device, wherein the audio scenes and visual scenes that are rendered are dependent upon a position of a user of the rendering device (fig. 1A-4, ¶ 0020-0022, 0024, 0036-0039, 0054, 0082, 0084. The content in a 3D space is recorded by multiple recording devices (microphones). The content is rendered in correlation with the visual content to the user device display. The user can select a position in space in which the audio will be rendered with a visual scene selected.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm to incorporate content that is recorded and obtained by microphones and cameras in spatial positions in a 3D space. The modification provides the user with spatial audio and visual content to be presented to a user device. 
	Nakao teaches wherein the notification comprises a change in spatialisation of the perspective meditated content, wherein the change in spatialisation itself provides an indication (see fig. 2-5, ¶ 0034, 0037-0047, 0051-0054. The system provide directional sound (spatial changes) when content is being inserted into the main audio signal. The main audio signal having a directional location is provided to the user. Upon an audio signal (the inserted content) being presented, the system will provide a change of location of the inserted audio signal. The inserted audio will be the notification indication to the user at a different location than the original signal being played back. Therefore playing injected audio notification to the user, will provide the audio notification at a different location for the source of the notification audio signal. The main audio signal is at different location than the notification signal being presented.  Change of locations for notification and main audio signal are arranged for the user.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm to incorporate spatial audio for a notification alert at a different location to user than the main audio signal. The modification provides the user with spatial changes for the notification and the main audio signal when the notification is presented at the time the audio signal is playing.
The combination of Wilhelm, Adsumilli to Nakao provide spatial audio and visual content to a user device. Nakao further provides spatial notification to a user which the audio content is located. Therefore the present invention presents the concept of having mediated audio content being inserted within an audio content. Further provide a notification that the mediated content is available for playback. 


Regarding claim 19, Wilhelm teaches a non-transitory computer-readable storage medium comprising computer program instructions that, when executed by a processing circuitry, cause: determining that perspective mediated content is available within content provided to a rendering device; and adding a notification to the content indicative that perspective mediated content is available (see ¶ 0021-0023. A notification signal is inserted with the audio content to notify the user that a message is present. The message content can be played immediately or after current audio stream has finished. Thus, the system determines a mediated content is available and notifies user of mediate content.).
	Wilhelm does not disclose wherein the perspective mediated content comprises content which has been captured via a plurality of spatially distributed devices within a three dimensional space to enable different audio scenes and visual scenes to be rendered via the rendering device, wherein the audio scenes and visual scenes that are rendered are dependent upon a position of a user of the rendering device; wherein the notification comprises a change in spatialisation of the perspective meditated content, wherein the change in spatialisation itself provides an indication. 
Adsumilli teaches wherein the perspective mediated content comprises content which has been captured via a plurality of spatially distributed devices within a three dimensional space to enable different audio scenes and visual scenes to be rendered via the rendering device, wherein the audio scenes and visual scenes that are rendered are dependent upon a position of a user of the rendering device (fig. 1A-4, ¶ 0020-0022, 0024, 0036-0039, 0054, 0082, 0084. The content in a 3D space is recorded by multiple recording devices (microphones). The content is rendered in correlation with the visual content to the user device display. The user can select a position in space in which the audio will be rendered with a visual scene selected.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm to incorporate content that is recorded and obtained by microphones and cameras in spatial positions in a 3D space. The modification provides the user with spatial audio and visual content to be presented to a user device. 
	Nakao teaches wherein the notification comprises a change in spatialisation of the perspective meditated content, wherein the change in spatialisation itself provides an indication (see fig. 2-5, ¶ 0034, 0037-0047, 0051-0054. The system provide directional sound (spatial changes) when content is being inserted into the main audio signal. The main audio signal having a directional location is provided to the user. Upon an audio signal (the inserted content) being presented, the system will provide a change of location of the inserted audio signal. The inserted audio will be the notification indication to the user at a different location than the original signal being played back. Therefore playing injected audio notification to the user, will provide the audio notification at a different location for the source of the notification audio signal. The main audio signal is at different location than the notification signal being presented.  Change of locations for notification and main audio signal are arranged for the user.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm to incorporate spatial audio for a notification alert at a different location to user than the main audio signal. The modification provides the user with spatial changes for the notification and the main audio signal when the notification is presented at the time the audio signal is playing.
The combination of Wilhelm, Adsumilli to Nakao provide spatial audio and visual content to a user device. Nakao further provides spatial notification to a user which the audio content is located. Therefore the present invention presents the concept of having mediated audio content being inserted within an audio content. Further provide a notification that the mediated content is available for playback. 


6.	Claims 2, 4, 11, 13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556) further in view of Luna (US 2014/0270183).
	Regarding claim 2, Wilhelm, Adsumilli and Nakao do not teach an apparatus as claimed in claim 1 wherein the spatial audio effects of the notification are temporarily added to the content.  
	Luna teaches wherein the spatial audio effects of the notification are temporarily added to the content (see ¶ 0019-0023, 0025. The system provides notification using spatial audio effects added to the content. Therefore playing notification to the user in which the user can perceive different locations for the source of the message. Luna does not mention temporarily, however notifications are temporarily when presented to a user. Once a user accepts or listens to a notification, then the notification is longer valid.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli and Nakao to incorporate spatial audio effect being added to notification content. The modification provides the user with spatial effects so the user can perceive direction or location of the notification message.



Regarding claim 4, Wilhelm teaches an apparatus as claimed in claim 1, wherein the notification comprises the application of an artificial audio object to the perspective mediated content (see ¶ 0021-0023. A notification signal is inserted with the audio content to notify the user that a message is present. The message content can be played immediately or after current audio stream has finished. Thus, the system determines a mediated content is available and notifies user of mediate content. The notification presented to the user is artificial signal from the system.).


Regarding claim 11, Wilhelm teaches an apparatus as claimed in claim 1, wherein the perspective mediated content comprises audio content (see ¶ 0021-0023. A notification signal is inserted with the audio content to notify the user that a message is present. The message content can be played immediately or after current audio stream has finished. Thus, the system determines a mediated content is available and notifies user of mediate content.).

Regarding claim 13, Wilhelm teaches a content rendering device comprising an apparatus as claimed in claim 1 and circuitry configured to render perspective mediated content  (see ¶ 0021-0023. A notification signal is inserted with the audio content to notify the user that a message is present. The message content can be played immediately or after current audio stream has finished. Thus, the system determines a mediated content is available and notifies user of mediate content.).
  
 
Regarding claim 16, Wilhelm, Adsumilli and Nakao do not teach a method as claimed in claim 15 wherein the spatial audio effects of the notification are temporarily added to the content.  
	Luna teaches wherein the spatial audio effects of the notification are temporarily added to the content (see ¶ 0019-0023, 0025. The system provides notification using spatial audio effects added to the content. Therefore playing notification to the user in which the user can perceive different locations for the source of the message. Luna does not mention temporarily, however notifications are temporarily when presented to a user. Once a user accepts or listens to a notification, then the notification is longer valid.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli and Nakao to incorporate spatial audio effect being added to notification content. The modification provides the user with spatial effects so the user can perceive direction or location of the notification message.

Regarding claim 20, Wilhelm, Adsumilli and Nakao do not teach a non-transitory computer-readable storage medium as claimed in claim 19 wherein spatial audio effects of the notification are temporarily added to the content.  
	Luna teaches wherein spatial audio effects of the notification are temporarily added to the content (see ¶ 0019-0023, 0025. The system provides notification using spatial audio effects added to the content. Therefore playing notification to the user in which the user can perceive different locations for the source of the message. Luna does not mention temporarily, however notifications are temporarily when presented to a user. Once a user accepts or listens to a notification, then the notification is longer valid.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli and Nakao to incorporate spatial audio effect being added to notification content. The modification provides the user with spatial effects so the user can perceive direction or location of the notification message.

7.	Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556) further in view of Morishita et al. (US 2017/0257723).
	Regarding claim 5, Wilhelm, Adsumilli and Nakao do not teach an apparatus as claimed in claim 1, wherein the change in spatialisation comprises one or more of, ambient noise, reverberation.  
	Morishita teaches wherein the change in spatialisation comprises one or more of, ambient noise, and reverberation (see ¶ 0050-0053. The spatial audio process having one of a reverberation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli and Nakao to incorporate spatial audio being one of a reverberation. The modification provides the system with spatial audio reverberation effects to be applied or removed from an audio signal.

Regarding claim 17, Wilhelm, Adsumilli and Nakao do not teach a method as claimed in claim 15, wherein the change in spatialization comprises one or more of, ambient noise, reverberation.  
	Morishita teaches wherein the change in spatialization comprises one or more of, ambient noise, and reverberation (see ¶ 0050-0053. The spatial audio process having one of a reverberation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli and Nakao to incorporate spatial audio being one of a reverberation. The modification provides the system with spatial audio reverberation effects to be applied or removed from an audio signal.

8.	Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556) in further view of Yeager et al. (US 2003/0044002).
	Regarding claim 6, Wilhelm, Adsumilli and Nakao do not teach an apparatus as claimed in claim 1, wherein the change in spatialisation comprises applying a room impulse response to the content.  
	Yeager teaches wherein the change in spatialisation comprises applying a room impulse response to the content (see ¶ 0007. The function of the impulse response data and source positional information for a desired virtual source location. Thus changing the spatial location of the source provided to the headphones.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli and Nakao to incorporate room impulse response to the content for audio playout. The modification provides the user with spatial change so the user can perceive direction or location of the virtual source in response to the room impulse response.


Regarding claim 18, Wilhelm, Adsumilli and Nakao do not teach a method as claimed in claim 15, wherein the change in spatialisation comprises applying a room impulse response to the content.  
	Yeager teaches wherein the change in spatialisation comprises applying a room impulse response to the content (see ¶ 0007. The function of the impulse response data and source positional information for a desired virtual source location. Thus changing the spatial location of the source provided to the headphones.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli and Nakao to incorporate room impulse response to the content for audio playout. The modification provides the user with spatial change so the user can perceive direction or location of the virtual source in response to the room impulse response.


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556) in further view of Yeager et al. (US 2003/0044002) in further view of Yang et al. (US 10,080,088).
	Regarding claim 7, Wilhelm, Adsumilli, Nakao and Yeager do not teach an apparatus as claimed in claim 6 wherein the room impulse response that is applied is independent of a room in which the perspective mediated content was captured and a room in which the content is to be rendered.  
	Yang teaches wherein the room impulse response that is applied is independent of a room in which the perspective mediated content was captured and a room in which the content is to be rendered (see col. 7, lines 14-35. The room impulse is applied to the audio content in which the audio was captured.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli, Nakao and Yeager to incorporate room impulse response to the content for audio playout. The modification provides the user with spatial effects so the user can perceive direction or location of the notification message in response to the room impulse response.


10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556) further in view of Morishita et al. (US 2017/0257723).
Regarding claim 9, Wilhelm, Adsumilli, Nakao do not teach an apparatus as claimed in claim 8, wherein the change in spatialisation causes the perspective mediated content to be rendered in a manner that does not correlate with the audio scene corresponding to the user' s position.  
Morishita teaches wherein the change in spatialisation causes the perspective mediated content to be rendered in a manner that does not correlate with the audio scene corresponding to the user' s position (see ¶ 0121-0127. The audio source is localized to the location of around the user as the source moves along a path that is not user position oriented.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli, Nakao to incorporate audio location in audio will be localized to around the user not related to the orientation of the user head position. The modification provides the user with spatial audio so the user can perceive direction or location of the audio signal.


11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556) in further view of Gardner (US 2008/0144794).
	Regarding claim 10, Wilhelm, Adsumilli, Nakao do not teach an apparatus as claimed in claim 8, wherein the notification added to the content comprises the addition of reverberation to the content to create the audio effect that one or more audio objects are moving within the three dimensional space.  
	Gardner teaches wherein the notification added to the content comprises the addition of reverberation to the content to create the audio effect that one or more audio objects are moving within the three dimensional space (see ¶ 0058. The system is presents objects with locations which the reverberation would be presented based on the location of the object in the room.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli, Nakao to incorporate audio location in audio will be localized to audio object. The modification provides the user with spatial audio so the user can perceive direction or location of the audio signal.


12.	Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556) in further view of Cartwright et al. (US 2015/0244868).
	Regarding claim 12, Wilhelm, Adsumilli, Nakao do not teach an apparatus as claimed in claim 1, wherein the perspective mediated content comprises content captured by a plurality of devices. 
	Cartwright teaches  wherein the perspective mediated content comprises content captured by a plurality of devices (see ¶ 0059. The content is captured by multiple devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli, Nakao to incorporate audio content captured by devices in the spatial audio location. The modification provides the content capture in the environment by the devices. 

Regarding claim 14, Wilhelm, Adsumilli, Nakao do not teach a content capturing device comprising an apparatus as claimed in claim 1 and circuitry configured to capture perspective mediated content.
Cartwright teaches  a content capturing device comprising an apparatus as claimed in claim 1 and circuitry configured to capture perspective mediated content (see ¶ 0059. The content is captured by multiple devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm, Adsumilli, Nakao to incorporate audio content captured by devices in the spatial audio location. The modification provides the content capture in the environment by the devices. 


13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 2008/0240373) in view of Adsumilli et al. (US 2017/0366896) further in view of Nakao et al. (US 2007/0253556).
Regarding claim 21, Wilhelm and Adsumilli do not teach an apparatus as claimed in claim 1 wherein the change in spatialisation of the perspective mediated content indicates a change in the availability of perspective mediated content.
Nakao teaches wherein the change in spatialisation of the perspective mediated content indicates a change in the availability of perspective mediated content (see fig. 2-5, ¶ 0034, 0037-0047, 0051-0054. The system provide directional sound (spatial changes) when content is being inserted into the main audio signal. The main audio signal having a directional location is provided to the user. Upon an audio signal (the inserted content) being presented, the system will provide a change of location of the inserted audio signal. The inserted audio will be the notification indication to the user at a different location than the original signal being played back. Therefore playing injected audio notification to the user, will provide the audio notification at a different location for the source of the notification audio signal. The main audio signal is at different location than the notification signal being presented.  Change of locations for notification and main audio signal are arranged for the user.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelm and Adsumilli to incorporate spatial audio for a notification alert at a different location to user than the main audio signal. The modification provides the user with spatial changes for the notification and the main audio signal when the notification is presented at the time the audio signal is playing.


Conclusion
14.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651